UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank Fund As of 01-31-11 (Unaudited) Shares Value Common Stocks 95.54 % (Cost $385,959,910) Financials 95.54% Capital Markets 2.07 % State Street Corp. 302,690 14,141,677 Commercial Banks 77.56 % 1st United Bancorp, Inc. (I) 329,927 2,161,022 Ameris Bancorp (I) 450,012 4,288,614 Anchor Bancorp (I) 161,584 1,623,919 Bank of Marin Bancorp 19,481 676,770 Bar Harbor Bankshares 62,294 1,819,608 BB&T Corp. 952,581 26,329,339 Bond Street Holdings LLC, Class A (I)(S) 371,808 7,436,160 Boston Private Financial Holdings, Inc. 377,618 2,533,817 Bryn Mawr Bank Corp. 383,894 6,902,414 Centerstate Banks, Inc. 628,561 4,613,638 Citizens Republic Banking Corp., Inc. (I)(V) 5,077,376 3,197,224 City Holding Company 94,723 3,296,360 Comerica, Inc. 318,909 12,182,324 Commerce Bancshares, Inc. 349,751 14,385,259 Cullen/Frost Bankers, Inc. 464,824 26,857,531 CVB Financial Corp. 495,298 4,101,067 East West Bancorp, Inc. 1,130,549 24,544,219 Evans Bancorp, Inc. 84,776 1,233,491 Fifth Third Bancorp 756,892 11,254,984 First California Financial Group, Inc. (I) 391,417 1,240,792 First Horizon National Corp. (I) 324,384 3,675,271 First Michigan Bank (I)(R) 830,801 4,497,898 First Southern Bancorp, Inc., Class B (I) 140,985 2,185,268 FNB Corp. 1,751,436 17,689,504 Glacier Bancorp, Inc. 321,556 4,537,155 Hancock Holding Company 465,738 15,276,206 Heritage Commerce Corp. (I)(V) 712,266 3,262,178 Heritage Financial Corp. (I) 186,223 2,653,678 Heritage Oaks Bancorp (I) 1,064,426 3,778,712 Huntington Bancshares, Inc. 429,784 3,111,636 Independent Bank Corp. 661,869 17,989,599 KeyCorp 1,004,881 8,943,441 Lakeland Financial Corp. 93,814 1,930,692 M&T Bank Corp. 174,347 15,075,785 MB Financial, Inc. 549,209 10,797,449 Pacific Continental Corp. 412,572 4,187,606 Park Sterling Corp. (I) 443,766 2,489,527 PNC Financial Services Group, Inc. 590,151 35,409,059 Prosperity Bancshares, Inc. 207,906 8,409,798 Renasant Corp. 248,698 3,877,202 Sandy Spring Bancorp, Inc. 100,205 1,923,936 Sierra Bancorp 260,000 2,805,400 Southcoast Financial Corp. (I) 138,220 407,749 Sterling Bancshares, Inc. 608,255 5,395,222 SunTrust Banks, Inc. 520,148 15,828,104 SVB Financial Group (I) 466,051 24,453,696 SY Bancorp, Inc. 14,298 348,800 TCF Financial Corp. 1,472,621 22,000,958 TriCo Bancshares 377,716 5,729,952 Regional Bank Fund As of 01-31-11 (Unaudited) Shares Value Financials (continued) U.S. Bancorp 1,353,084 $36,533,267 Union First Market Bankshares Corp. 92,344 1,128,444 United Bancorp, Inc. (I) 569,987 2,205,850 Univest Corp. of Pennsylvania 36,500 629,078 Washington Banking Company 170,985 2,333,945 Washington Trust Bancorp, Inc. 243,187 4,863,740 Wells Fargo & Company 1,103,185 35,765,257 WesBanco, Inc. 244,673 4,612,086 Westamerica Bancorp. 216,693 10,834,650 Wilshire Bancorp, Inc. 134,441 863,111 Zions Bancorporation 882,084 20,799,541 Diversified Financial Services 10.48 % Bank of America Corp. 2,420,678 33,235,909 JPMorgan Chase & Company 853,985 38,378,085 Thrifts & Mortgage Finance 5.43 % Berkshire Hill Bancorp, Inc. 386,034 8,199,362 Capitol Federal Financial, Inc. 386,186 4,707,607 Citizens South Banking Corp. (V) 635,611 2,714,059 Doral Financial Corp. (I) 487,955 605,064 First Financial Holdings, Inc. 174,172 1,804,422 Flushing Financial Corp. 446,713 6,365,660 Heritage Financial Group, Inc. 174,238 2,021,161 Home Federal Bancorp, Inc. 149,730 1,605,106 Kaiser Federal Financial Group, Inc. 200,414 2,392,943 WSFS Financial Corp. 148,312 6,659,209 Shares Value Preferred Securities 0.26% (Cost $1,732,675) Financials 0.26% Commercial Banks 0.26% First Southern Bancorp, Inc. (I)(J) 241 193,885 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,608,525 Maturity Par value Rate (%) date Value Corporate Bonds 0.14 % (Cost $786,898) Financials 0.14% Commercial Banks 0.14 % Regions Financial Corp. 7.375 12-10-37 $995,655 945,872 Regional Bank Fund As of 01-31-11 (Unaudited) Maturity Par value Rate (%) date Value Capital Preferred Securities 0.51% (Cost $2,636,191) Financials 0.51% Commercial Banks 0.51% Banponce Trust I, Series A 8.327 02-01-27 $590,000 424,897 Webster Capital Trust IV (7.650% to 6-15-17 then 3 month LIBOR + 1.890%) 7.650 06-15-37 3,275,000 3,086,114 Shares Value Warrants 0.42 % (Cost $3,231,258) Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 2,426,164 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $17.77) (I)(J) 63,055 138,721 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 286,404 Maturity Par value Yield* date Value Short-Term Investments 3.09% (Cost $21,100,000) Short-Term Securities 3.09% Federal Home Loan Bank Discount Notes 0.100% 02-01-11 $21,100,000 21,100,000 Total investments (Cost $415,446,932) 99.96% Other assets and liabilities, net 0.04% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Departments Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. See Note 10. Value as a percentage of Issuer, description Acquisition date Acquisition cost Funds net assets Value as of 1-31-11 First Michigan Bank 4-30-10 $4,984,806 0.66% $4,497,898 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund (See notes for further details). * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 1-31-11, the aggregate cost of investment securities for federal income tax purposes was $419,783,134. Net unrealized appreciation aggregated $263,176,714, of which $278,775,924 related to appreciated investment securities and $15,599,210 related to depreciated investment securities. Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
